Citation Nr: 1136697	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967, including honorable service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefit sought on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service as a result of his duties as a blacksmith.

2.  There is competent evidence relating the Veteran's tinnitus to in-service acoustic trauma. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether in the current appeal VA has fulfilled its duties to notify and assist the Veteran in supporting his claim, as stated at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010).  The Board is granting herein the claim on appeal.  As the disposition is fully favorable, it is not necessary to provide any further notification or assistance with regard to that claim. 

The Veteran contends that he has tinnitus related to noise exposure during his service.  He reports that during service he was a blacksmith and was exposed to significant noise, and that he did not have ear protection while performing those duties.  The Veteran's noise exposure has been conceded, and therefore, the main issue before the Board is whether his claimed tinnitus is related to his period of active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) . 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.
 
Consistent with the Veteran's assertions, his service treatment records (STRs) are devoid of any treatment of or complaints related to his tinnitus.  The Veteran was treated in service for earaches and right external and otitis media.  The December 1967 discharge medical examination did not reflect any residual ear-related disability.  The corresponding medical history report, however, indicates that the Veteran confirmed "ear, nose or throat trouble."

Following service, the Veteran first sought treatment for ear complaints in 2007.  There are no other clinical records related to treatment for ringing in the ears.  The Veteran has submitted statements indicating that his tinnitus began in service and continued since.  He stated that since the military, he was never exposed to loud noises, and used hearing protection while on the job as a civilian.  

In December 2007, the Veteran underwent a VA audiological examination.  He reported the onset of tinnitus as occurring during service.  He recalled a specific mortar explosion causing ringing in the ears.  He again sought treatment for tinnitus in 2007-describing a "heartbeat" sound in his left year.  The examiner diagnosed the Veteran as having bilateral tinnitus, and opined that it was less likely than not related to his military service.  The audiologist stated generally that this opinion was based upon her clinical expertise and evidence reviewed, and his entrance and separation hearing examinations were within normal limits.  No further rationale was provided.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to service connection for tinnitus.  

The Board finds the December 2007 VA examiner's opinion is of limited probative value, as her rationale for the opinion essentially speaks only to hearing loss findings in service and does not directly address the question of tinnitus in service.  She merely stated that his current tinnitus began in 2007, and failed to address the Veteran's contentions that it had its onset in service and continued since.  Moreover, with tinnitus, the United States Court of Appeals for Veterans Claims (Court) has determined that a veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Veteran's lay contentions as to the presence of tinnitus since service represent competent evidence.  In addition, the Veteran's service treatment records demonstrate that he did complain of ear problems in service.  Consequently, the competent evidence of record is at the very least in equipoise as to whether tinnitus is etiologically related to service.  38 U.S.C.A. § 5107(b) . 

In summary, after resolving all doubt in the Veteran's favor, as is required by law, the Board concludes that service connection is warranted for tinnitus.  This claim is accordingly granted.  Id.  


ORDER

Service connection for tinnitus is granted.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

As noted above, the Veteran was treated for ear problems during service, and he contends that he has experiences hearing problems since service.  

The Veteran underwent a VA audiological examination in December 2007, and the audiologist found that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  Her rationale was generally based upon her expertise and review of the evidence.  Further, she indicated that the Veteran's enlistment and discharge audiological examinations were within normal limits.  She did not address the Veteran's in-service complaints of ear problems, but noted due to the Veteran's significant asymmetry in his bilateral hearing loss, he should be evaluated by an otolaryngologist.  

In a January 2008 private audiological evaluation, the audiologist indicated that the Veteran's type of hearing loss is indicative of prolonged exposure, or sudden noise induced hearing loss.  The audiologist, however, did not clarify as to what the Veteran had prolonged exposure to or what type of sudden noise induced hearing loss he has.  

Given this evidence, notably the request for an evaluation by an otolaryngologist, the Veteran should be afforded a new VA examination regarding his claimed bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination with an otolaryngologist for the purpose of clarifying the nature and etiology of any current bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide opinions as to whether it is at least as likely as not (e.g., a 50 percent or greater possibility) that any current hearing loss is causally related to acoustic trauma in service.  For purposes of this opinion, the examiner is asked to assume that the Veteran had loud noise exposure in service, and no significant post-service noise exposure.  The examiner is also asked to specifically address the Veteran's in-service treatment for ear aches and right external otitis media.  A complete rationale for the opinion should be provided. 

2.  After completion of the above development, the Veteran's appeal should be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


